Citation Nr: 0622955	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk






INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in January 2004.

Although the veteran requested a hearing before the Board, he 
failed to attend his videohearing scheduled for May 2006.  
His request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2.  Bilateral peripheral neuropathy of the lower extremities 
was not incurred in service, nor did it manifest until many 
years following discharge from service; any current bilateral 
peripheral neuropathy of the lower extremities is not related 
to military service.

3.  The veteran's bilateral peripheral neuropathy of the 
lower extremities is not shown to have been caused or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy of the lower extremities 
was not incurred in or aggravated by the veteran's active 
duty service; nor may it be presumed to have incurred in or 
been aggravated by such service, or be due to any herbicide 
(Agent Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303; 
3.305, 3.307, 3.309 (2005).

2.  Bilateral peripheral neuropathy of the lower extremities 
is not proximately due to or the result of any service-
connected disability.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A.  Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A January 2003 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This January 2003 letter 
also included information on what evidence was necessary to 
pursue a service connection claim for exposure to Agent 
Orange.  The Board notes that this letter was sent to the 
appellant prior to the June 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The January 2003 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  This 
letter expressly notified the appellant of the need to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2006 letter was sent to the veteran 
providing such notice.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B.  Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical record and discharge papers.  The veteran did 
not ask the RO to obtain any private or VA medical records.  
Instead, the veteran submitted his own private medical 
records in support of his claim.  There is no indication of 
any available outstanding records, identified by the 
appellant, which have not been obtained.  The veteran was 
provided two VA examinations, an April 2003 general medical 
examination and a December 2003 neurological examination, in 
conjunction with his claim.



Analysis

The veteran claims that he is entitled to service connection 
for bilateral peripheral neuropathy of the lower extremities 
resulting from exposure to herbicides, including Agent 
Orange, and/or industrial toxins during his service in 
Vietnam.  There is also evidence of record that the veteran's 
bilateral peripheral neuropathy of the lower extremities may 
have resulted from or been aggravated by his service-
connected degenerative disc disease.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Service connection due to herbicide (Agent Orange) 
exposure

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  A veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and sub-acute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases. Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service personnel records indicate that he was 
awarded the Vietnam Service Medal with Bronze Service Star 
and the Republic of Vietnam Campaign Medal.  The personnel 
records also indicate the veteran served in Vietnam.  Thus, 
the Board finds that the veteran was in-country, and 
therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The veteran's service medical records are negative for 
complaints or findings of acute, subacute, or chronic 
peripheral neuropathy, or related symptoms.  At his 
separation medical examination in July 1967, the veteran 
described his health as good and he denied a history of 
neuritis and paralysis; clinical evaluation of the lower 
extremities and neurological system was normal at that time.  
Post-service medical records are silent for any complaint or 
finding of acute, subacute, or chronic peripheral neuropathy 
for thirty-five years after service separation.  
Consequently, the Board finds that the veteran did not 
develop acute or subacute peripheral neuropathy shortly after 
his exposure to Agent Orange during 1966 and 1967 because, by 
definition, that type of peripheral neuropathy would have 
resolved by the early-1970's, thirty years before the veteran 
even sought treatment for symptoms associated with peripheral 
neuropathy.  Accordingly, service connection for peripheral 
neuropathy is not warranted on a presumptive basis.

Although service connection may not be granted on a 
presumptive basis, direct service connection may be shown if 
there is medical evidence linking a current disability to the 
veteran's period of service.  

An October 2002 private medical record notes that the veteran 
has an abnormal peripheral nervous system, probably Type V 
hereditary motor and sensory neuropathy.  This diagnosis was 
reached after an electrodiagnostic study by a neurologist.  A 
diagnosis of generalized bilateral peripheral neuropathy is 
again repeated in a December 2002 private medical record, and 
April 2003 and December 2003 VA examinations.  Thus, the 
Board finds that the veteran has a current disability.

However, the only medical evidence in support of the 
veteran's contention that current complaints are due to 
exposure to Agent Orange is a December 2002 medical opinion 
from Dr. KR that the veteran's Charcot-Marie-Tooth disease 
(hereditary peripheral neuropathy) is possibly due to his 
exposure to Agent Orange.  There are a number of problems 
with this medical opinion; therefore, the Board will not 
afford it great weight nor accept it as a credible medical 
opinion on the nexus issue.  See Hayes v. Brown, 5 Vet.App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); 
see also Guerieri v. Brown, 4 Vet.App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

First, the statement of Dr. KR is equivocal at best.  The 
language used in Dr. KR's conclusion is uncertain; he uses 
the word "possible" when describing the relationship 
between Agent Orange exposure and the veteran's condition.  
Second, the Board finds that the conclusion that the 
veteran's current bilateral peripheral neuropathy of the 
lower extremities is due to Agent Orange exposure is not 
supported by objective medical evidence, nor does Dr. KR give 
a rationale for his opinion.  See Miller v. West, 11 Vet.App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  Dr. KR did not complete a review of the claims 
file, and instead relies on the veteran's accounts of in-
service exposure and history of symptoms.  There is also an 
inherent inconsistency in the December 2002 medical opinion 
by Dr. KR.  He noted that he believes the veteran has 
Charcot-Marie-Tooth disease, which is a hereditary form of 
peripheral neuropathy, suggesting that genetics, and not 
exposure to a toxin or herbicide, is the underlying cause of 
the veteran's condition.  Similarly a report from the Mayo 
Clinic reflects that the veteran's neurological changes of 
the ankle are attributable to a hereditary process. 

In contrast, the VA Secretary, under the authority of the 
Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat.11, has 
concluded that credible evidence against an association 
between chronic peripheral neuropathy and herbicide exposure 
outweighs the credible evidence for such an association, and 
that a positive association does not exist.  38 C.F.R. 
§ 3.309(e).  A summary of the medical and scientific evidence 
considered by the National Academy of Sciences and the VA 
Secretary is set forth at 64 Fed. Reg. 59232 (1999).  While 
the National Academy of Sciences and the VA Secretary's 
opinions provide a rationale and are supported by objective 
medical evidence, Dr. KR's medical opinion does neither; 
therefore, it will not be considered equal with the National 
Academy of Sciences studies that find no credible link 
between chronic peripheral neuropathy and herbicide exposure.

The April 2003 and December 2003 VA examiners diagnosed the 
veteran with bilateral peripheral neuropathy of the lower 
extremities; however neither was able to render an 
etiological opinion.  The scientific and medical evidence 
from the National Academy of Sciences weighs heavily against 
any medical opinion that links chronic peripheral neuropathy 
to herbicide exposure.  Furthermore, two independent private 
medical opinions, Dr. KR and Dr. ABD, have both suggested 
that genetics is a likely cause of the veteran's bilateral 
peripheral neuropathy of the lower extremities.  The Board 
finds that the evidence of record is sufficient to decide the 
veteran's claim and there is no reason for further evaluation 
or inquiry into the etiology of the veteran's bilateral 
peripheral neuropathy of the lower extremities.

Given the evidence as outlined above, the Board finds that 
the veteran did not experience symptoms associated with 
peripheral neuropathy until thirty-five years after his 
discharge from service.  Additionally, the veteran's 
peripheral neuropathy is not related to in-service exposure 
to Agent Orange.  The December 2002 private medical opinion 
suggesting a possible link between peripheral neuropathy and 
Agent Orange is not sufficient to demonstrate that the 
veteran's current disability was incurred in or aggravated by 
service.  Additionally, the veteran's own statements that his 
bilateral peripheral neuropathy of the lower extremities is 
caused by Agent Orange exposure are insufficient upon which 
to establish a relationship between his period of service and 
current complaints.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Although the veteran served honorably in 
Vietnam, the evidence in this matter does not support a 
finding that bilateral peripheral neuropathy of the lower 
extremities began during service or as a consequence of Agent 
Orange exposure.

B.  Service connection due to industrial toxin exposure

In addition to Agent Orange exposure, the veteran, by his 
representative, contends that he was exposed to industrial 
toxins while working on airplanes as an aircraft mechanic 
during service.  His personnel records do confirm that his 
military occupational specialty was aircraft mechanic; 
however, the Board finds that the evidence of record does not 
support a claim for service connection due to industrial 
toxin exposure.

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

As was noted above, the veteran's service medical records are 
negative for complaints or findings of acute, subacute, or 
chronic peripheral neuropathy, or related symptoms.  
Additionally, there is no evidence of complaints, diagnosis, 
or treatment for bilateral peripheral neuropathy of the lower 
extremities for thirty-five years following service 
separation.

The Board also finds that there is no competent medical 
evidence linking the veteran's current disability to service, 
either due to industrial toxin exposure, or any other reason.  
Although the veteran's representative contends in a July 2004 
statement that daily exposure to industrial solvents resulted 
in the veteran's current condition, there is no mention of 
any industrial toxin exposure by the veteran in either the 
April 2003 or December 2003 VA examination, nor in his 
private medical records.  Both the April 2003 and December 
2003 VA examination reports note that the veteran stated his 
military job as aircraft mechanic, however, no toxin exposure 
is noted and there is no evidence that the veteran reported a 
belief that industrial toxin exposure might also have caused 
his bilateral peripheral neuropathy of the lower extremities.

The Board acknowledges the veteran representative's July 2004 
statement that the veteran's current bilateral peripheral 
neuropathy of the lower extremities was the result of toxin 
exposure in service.  However, while the representative as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  

Given the absence of any record in the veteran's service 
medical records of complaints related to toxin exposure and 
complaints, treatment, or diagnosis for bilateral peripheral 
neuropathy of the lower extremities, and the lack of 
competent medical evidence linking the veteran's current 
disability to toxin exposure, the Board finds that bilateral 
peripheral neuropathy of the lower extremities is not due to 
toxin exposure while in service.

Finally, the thirty-five year lapse in time between the 
veteran's active service and the first diagnosis of bilateral 
peripheral neuropathy of the lower extremities weighs against 
the veteran's claim for direct service connection.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet.App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).



C.  Service connection secondary to degenerative disc disease

A December 2002 private medical record suggests that the 
veteran's bilateral peripheral neuropathy of the lower 
extremities may be related to his service-connected back 
condition, specifically, degenerative disc disease.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

The Board has already accepted medical evidence indicating 
that the veteran currently has bilateral peripheral 
neuropathy of the lower extremities.  Therefore, all that 
need be considered is whether the veteran's bilateral 
peripheral neuropathy of the lower extremities was either 
caused or aggravated by the veteran's service-connected 
degenerative disc disease.

As was already noted, a December 2002 medical note from Dr. 
KR indicates concern that the veteran's back injury "may be 
compromising" his peripheral neuropathy.  As for many of the 
reasons already discussed above, the Board will not afford 
this medical opinion great weight, nor will it accept it as a 
credible medical opinion on the issue of a nexus between the 
veteran's peripheral neuropathy and his service-connected 
back condition.  Once again, Dr. KR's medical opinion on this 
issue does not provide a rationale, nor is it supported by 
objective medical evidence.  It appears to be nothing more 
than a bare conclusion.  See Miller, supra.

In contrast to Dr. KR's opinion, a December 2003 VA 
neurological examination report definitively finds that the 
veteran's peripheral neuropathy is not radiculopathic.  It 
was explained that there is no secondary connection between 
the veteran's service-connected back condition and the pain, 
numbness, and tingling he is experiencing in his lower 
extremities which attributed to peripheral neuropathy.  The 
VA examiner's conclusion was reached following a thorough 
review of the claims file, in addition to providing an 
interview and examination to the veteran.  In comparing the 
December 2003 VA neurological examination opinion and Dr. 
KR's opinion, the Board finds that with respect to the 
evidence presented, greater weight is to be accorded to the 
findings of the December 2003 VA examination given its 
thoroughness, explanation, and basis in objective medical 
evidence.  See Hayes, supra.

With no competent medical evidence that the veteran's 
degenerative disc disease caused or aggravated his bilateral 
peripheral neuropathy of the lower extremities, the Board 
finds that the veteran's claim for secondary connection must 
be denied.

The veteran has put forth three theories of service 
connection in support of his claim for compensation for 
bilateral peripheral neuropathy of the lower extremities.  
The Board finds with respect to the first argument, service 
connection due to exposure to Agent Orange, the absence of 
any medical evidence in the veteran's service medical 
records, as well as the length of time between service 
separation and the first reported symptoms suggest that the 
veteran's peripheral neuropathy is not acute or subacute 
within the meaning of 38 C.F.R. § 3.309(e); therefore, 
presumptive connection is not warranted.  Further, there is 
no credible opinion based on objective medical evidence 
directly linking the veteran's current chronic peripheral 
neuropathy with a disease or injury in service to include 
herbicide exposure.  The weight of scientific and medical 
evidence in general is against any connection between chronic 
peripheral neuropathy and herbicide exposure.

With regard to the veteran's second argument for service 
connection, service connection due to industrial toxin 
exposure, there is no competent medical evidence suggesting a 
causal link to the veteran's service.

Finally, the veteran was provided a VA examination on the 
issue of whether his bilateral peripheral neuropathy of the 
lower extremities is secondarily service-connected.  Seeing 
as the VA examination included a review of the claims file, 
as well as an interview and examination, and the opinion was 
based on competent medical evidence in the record, the Board 
found the VA examiner's opinion that the veteran's bilateral 
peripheral neuropathy of the lower extremities is not 
secondarily related to any back condition more probative than 
the bare conclusion provided by the veteran's private 
physician in a December 2002 medical note.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral peripheral neuropathy of the lower extremities.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities is denied.



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


